FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 23, 2021

                                     No. 04-21-00049-CV

                 IN THE INTEREST OF S.R.F. AND S.W.F., CHILDREN

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00061
                        Honorable Mary Lou Alvarez, Judge Presiding


                                        ORDER

       This is an accelerated appeal from an order terminating the parental rights of Thomas M.
and Sheila F. The clerk’s record and reporter’s record have been filed and appellants’ briefs are
due on April 5, 2021.

        On March 19, 2021, interveners, G.Z. and S.R., filed a Suggestion of Death and Motion
to Dismiss, stating appellant Thomas M. died on or about February 26, 2021, and asking this
court to dismiss his appeal. In their motion, interveners contend appellant Sheila F. “confirmed
through her attorney, that Appellant, [Thomas M.] has died.” Attached to the motion is a
newspaper article about the death of an individual named ‘Thomas Mack.” No other
documentation supporting Thomas M.’s death has been provided to this court, nor do interveners
allege they have the authority to act on behalf of Thomas M. or his estate.

      Appellant Sheila F. and the Texas Department of Family and Protective Services are
hereby ORDERED to file responses to interveners’ Suggestion of Death and Motion to
Dismiss no later than April 2, 2021.

       Appellant Sheila F.’s brief remains due April 5, 2021.




                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2021.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court